Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
3. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 8, 10-12. And 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jia, et al. (A CNN-based Approach to detecting Text from Images of whiteboards and Handwritten Notes) in view of Young, et al.  (US 2019/0392207).
6. 	With regard to claim 1, Jia, et al. (hereinafter “Jia”) discloses an image processing system (See for example, Figs. 3,4, and 7) combining a handwriting image and a background image, i.e., whiteboard or non-text, thereby generating a combined image (See for example, section I, page 2, last paragraph; and page 3, section 2D; and Figs. ); generating a correct answer label, i.e., ground truth bounding boxes, image by performing a 
With regard to claim 2, the image processing system according to claim 1, wherein the combined image is generated by overlapping the handwriting image on the background image (See for example, Figs. 3 and 7 of Jia).
With regard to claim 3. The image processing system according to claim 1, wherein the combined image is generated by combining the handwriting image and the background image such that the handwriting image overlaps with a region in the background image, i.e., region of the whiteboard, that is specified in advance (See for example, Figs. 3 and 7 of Jia).
With regard to claim 8, the image processing system according to claim 1, wherein the input image is an image generated by scanning a document. While Jia mentions at section 1, paragraph 1, a camera-based reading system, Jia does no expressly call for wherein the input image is an image generated by scanning a document. However, Young, et al. (See for example, paragraph 0088) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to incorporate the teaching as taught by Young, et al. into the system of Jia, if for no other reason than to generate the image by scanning a page of a document.  Therefore, it would have been obvious to combine Jia with Young, et al. to obtain the invention as specified in claim 8.  
Claim 10 is rejected the same as claim 1 except claim 10 is a method claim.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 10.     
Claims 11, 12 and 17 are rejected the same as claims 2, 3 and 8 respectively, except claims 11, 12 and 17 are method claims.  Thus, arguments similar to those presented above for claims 2, 3 and 8 are respectively applicable to claims 11, 12 and 17.
.
Allowable Subject Matter
7. 	Claims 4-7, 9, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daskalov, et al. (US 10,671,892) disclose “systems of the disclosure implement a multichannel image that allows a handwriting recognition component 548 (see FIG. 5), system, and/or controller 501 to add a visual machine learning component 543, also referred to herein as “the first machine learning model” or “the first program”, that recognizes background information/noise and determines what, if any, of the image can be safely disregarded before performing handwriting analysis. This eliminates the problem of both background noise being present in a field image and for handwritten elements that overflow bounded areas unpredictably. This system improves computationally efficiency by combining template, handwriting, and mask into a single, multichannel image which can be used to train a machine learning algorithm in symbol recognition with the resulting output then able to be passed through a transcription component.” (See col. 5, lines 6-22).

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665